Citation Nr: 1439917	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-26 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether a September 8, 1982, decision of the Board of Veterans' Appeals that denied entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as schizophrenia, paranoid type should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Michael A. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from March 1971 to April 1975 and there is evidence of unverified service from May to October 1976.  

These matters come before the Board of Veterans' Appeals (Board) based on its original jurisdiction to decide motions for CUE in a prior Board decision.  38 U.S.C.A. § 7111(c).  

In a June 2011 decision the Board dismissed without prejudice the Veteran's claim of CUE in a November 28, 1980, RO rating decision because the September 8, 1982, Board decision subsumed the November 28, 1980, rating decision that initially denied the Veteran's claim for service connection of an acquired psychiatric disorder. 

A review of the Virtual VA paperless claims processing system includes a March 2013 Rating Decision for special home adaptation, special adapted housing, and special monthly compensation based on Aid and Attendance.  The remaining documents are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  In a decision issued on September 8, 1982, the Board denied service connection for an acquired psychiatric disorder.

2.  The September 8, 1982, Board decision did not properly apply governing law in effect at such time, and such error, had it not been made, would have manifestly changed the outcome.



CONCLUSION OF LAW

Clear and unmistakable error in the September 1982 Board decision denying entitlement to service connection for an acquired psychiatric condition has been established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1405 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  Moreover, as a CUE analysis depends upon the evidence and information of record at the time of the original decision, there is no assistance which can be provided at this time.  No additions to the record may be considered.


II. Analysis

In August 2012 the Veteran's representative asserted CUE in the September 8, 1982, Board denial of service connection for an acquired psychiatric disorder, specifically on the psychiatric disorder of posttraumatic stress disorder (PTSD).  It is argued that the Board, in 1982, failed to ensure that "the statutory and regulatory provisions extant at the time were correctly applied to the Veteran's claim for service-connected compensation for PTSD.  

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a).  Previous determinations of the Board that are final and binding, including decisions on service connection for disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a). 

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A, 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411 (2013).  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b). 

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  38 C.F.R. § 20.1404(c), (d).  A CUE motion may be filed at any time.  The motion is not an appeal; therefore, it is not subject to the provisions of Part 19 or Part 20 that relate to the processing and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411. 

The Board's consideration of a CUE motion must be based on the record that existed when the prior decision was made if the decision was prior to July 21, 1992.  38 C.F.R. § 20.1403(b).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In fact, the movant bears the burden of presenting specific allegations of error to substantiate CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden. 

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. CUE is not a changed medical diagnosis; failure to fulfill the duty to assist; disagreement as to how the facts were weighed or evaluated; or change in interpretation of a statute or regulation.  38 C.F.R. § 20.1403(d). 

Where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  Because no new evidence will be considered, the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e). 

The Court has held that CUE claims that are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice. See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393, (2006). 

Summarizing the pertinent facts, on September 8, 1982, the Board denied service connection for an acquired psychiatric disorder, diagnosed as schizophrenia, paranoid type, in part because "[t]he evidence now of record clearly does not show a diagnosis of a chronic psychiatric disorder either during the [V]eteran's service or within the one-year presumptive period following his discharge in October 1976."  The Board stated that besides an October 1971 notation for possible anxiety the Veteran's service treatment records were "entirely devoid of manifestations or findings referable to a psychiatric disorder."  The Board also stated that "[a]lthough the record includes references of an onset of a psychiatric disorder during or soon after service, there is no evidence with respect to specific contemporary manifestations, findings, or diagnosis."  In the "Findings of Facts" the Board cited the Veteran's medical history, his various post-service psychiatric diagnoses (to include conversion type hysterical neurosis, neuropsychiatric disturbance, adjustment reaction to adult life and adult behavior disorder, schizophrenia, PTSD, adjustment disorder, and premorbid personality), his VA examinations, and the sworn depositions by the Veteran's private physicians.  

In August 2012 the Veteran's representative specifically alleged that CUE existed in the September 8, 1982, Board decision because the Board failed to apply Adjudication Procedure ManualM21-1PG 21-1, §§ 0-12 (March 17, 1980), which, in pertinent part established rating practices and procedures for PTSD.  The Veteran's representative asserts that the Board erred by not applying the manual 

provision at all.  He further stated that the Veteran clearly met the diagnostic requirements for PTSD at the time of the September 1982 Board decision and if the Veteran's diagnosis of battle field neurosis was applied to the applicable M21-1 provision then service connection would have been granted. 

The Board notes that VA amended the Schedule for Rating Disabilities (38 C.F.R. Part 4) to accommodate the new diagnostic classification of PTSD, which had been incorporated in the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (3d ed. revised 1987) (DSM-III-R) when the third edition was published in 1980, at which time the agency indicated that "[t]he addition of this new diagnostic entity to the rating schedule will eliminate the necessity of rating by analogy to another listed diagnostic entity..." 45§ Fed. Reg. 26326 (1980).   Although 38 C.F.R. § 3.304(f), the regulation addressing PTSD, did not go into effect until May 19, 1993, nonregulatory adjudication guidelines defining the criteria for granting service connection for PTSD had been added to M21-1 before the September 8, 1982, Board decision.  The VA Program Guide was modified through Change 282 from March 17, 1980, to state the basis for the diagnosis of PTSD and a rationale for the granting of service connection, and specific adjudication criteria were later added to Chapter 50, § 50.45, of Manual M21-1 (currently Manual M21-1 Part VII, para. 7.46(e)).

The Veteran's representative specifically stated that the Veteran should have been granted service connection for PTSD because his diagnosis of battlefield neurosis was an outdated diagnosis mentioned in the applicable M2-1 provision.  The Board notes that the applicable section of Department of Veterans Benefits Program Guide 21-1 § 0-12, Change 282 (March 17, 1980) reads as follows:

		When this disorder is initially manifested during service 
      and records in service department clinical records, 
      generally under such outdate terminology as "shell shock" 
      or "combat fatigue" or words of similar import, there 
      should be no hesitancy in granting service connection 
      even though there may be a lapse of a considerable
period of time between the psychic trauma and its chronic manifestations.  When initial clinical manifestation occurs 
at a date remote from service termination, service 
connection should still be granted if the life threatening 
episode, described by the examiner, is consistent with 
the nature, character and circumstance of veteran's
service as evidenced by his or her military records. 

Program Guide, 21-1 § 0-12, Change 282 (March 17, 1980).

The Board finds that CUE is shown on the basis that in September 1982 the Board failed to consider or apply the M21-1 regulation.  

A review of the Veteran's military personnel file shows he was in Vietnam from March 1972 to August 1972.  While there his duties included that of a medical orderly where his duties included sponging, bathing, feeding patients along with providing physical therapy and enemas.  Following his return to the United States, he was charged with being absent without permission from his headquarters station.  Following his return to the United States, he was assigned the duty as a military policeman.  

The Veteran's service treatments records show that upon service entrance, in March 1971, the Veteran reported that he experienced depression or excessive worry and nervous trouble of any sort.  No follow-up occurred after these statements were made.  In October 1971, an examiner related that the Veteran had been seen numerous times in the prior weeks with numerous complaints and constant vomiting.  The examiner remarked that he had never seen the Veteran vomit and that all lab tests were normal.  The examiner was reluctant to say the Veteran was malingering, but thought that the Veteran had numerous domestic personality problems.  In April and July of 1974, the Veteran reported he had been in a helicopter crash and a truck crash wherein the truck hit a large Buddha.  Service treatment records reflect a history of fracture of the left clavicle.  During his brief 

second period of active duty, the Veteran refused medications for religious purposes and his record was closed after he was declared a deserter.  Based upon this evidence, there is no doubt that PTSD did not initially manifest during service , as there is no reference to outdated terminology for the time such as "shell shock" or "combat fatigue" or words of similar import.  However, following the Veteran's separations from service, a diagnosis of battlefield neurosis was made at a May 1980 VA examination which meshes with the requirement of remote manifestation.  In deposition a private physician not only diagnosed the Veteran with PTSD but related it to his military service and put the onset during the Veteran's military service if not shortly thereafter.  The medical records reference events which occurred in Vietnam (survival after two truck accidents and a helicopter crash) which a private physician related to the diagnosis of PTSD.  The Cited M-21 reference states that service connection should still be granted if the life threatening episode, described by the examiner, is consistent with the nature, character and circumstance of veteran's service as evidenced by his or her military records. Facts, as set forth in this case, show that the circumstances of service support the diagnosis of PTSD based upon clinical manifestation that occurred before and at a date remote from service termination.  Life threatening episodes, described by the examiner, were consistent with the nature, character and circumstance of Veteran's service as evidenced by his or her military records.  

If the Board had used the applicable criteria in the September 1982 decision, the outcome would have been undebateably different.  The Board therefore concludes that the September 1982 Board decision that denied service connection for an acquired psychiatric disorder must be reversed on the grounds of clear and unmistakable error.

In sum, the Board finds that at the time of the September 1982 Board decision the statutory or regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Russell.  As such, the Board's September 8, 1982, decision was clearly and unmistakably erroneous.



ORDER

CUE in the September 8, 1982, Board decision is demonstrated.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



